 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X

 JOANNE WITCHKO, Derivatively on Behalf of
 Nominal Defendant AMERICAN REALTY                                  ORDER
 CAPITAL PROPERTIES, INC.,
                                                                    15 Civ. 6043 (AKH)
                                    Plaintiff,
             -against-

 NICHOLAS S. SCHORSCH, et al.,

                                    Defendants,                          USDC sn ~ Y
                                                                         DOCfll\1 !' ·~ T
              -and-                                                     I FLEC:TIH>~ ICALLY FIL ED
                                                                         DOC#:               I   -f_-    I
 AMERICAN REAL TY CAPITAL PROPERTIES,
 INC.,                                                                  · UATE FILED:       l(n µ~i:o II
                                    Nominal Defend ant.

 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On January 21 , 2020, I held a fairness hearing in the above-captioned action. For

the reasons discussed at the hearing, I have entered the Final Order and Judgment Approving

Settlement. To resolve remaining issues:

                      1. As agreed by the parties and stipulated on the record at the hearing, within

                         ten business days, VEREIT, Inc. ("VEREIT") shall pay $250,000 total in

                         attorneys' fees and $3,000 total in expenses to plaintiffs' counsel in

                         Meloche v. Schorsch, No. 1: 16-cv-03366-ELH (D. Md.); $250,000 total in

                         attorneys' fees and $3 ,000 total in expenses to plaintiffs' counsel in Fran

                         Kosky Roth IRA v. Schorsch, No. 653093/2016 (Sup. Ct. N.Y. Cty.); and

                         $250,000 total in attorneys' fees and $3,000 total in expenses to plaintiffs'


                                                       1
               counsel in Frampton v. Schorsch, No. 24-C-15-006269 (Md. Cir. Ct.).

               Plaintiffs' counsel shall dismiss their respective actions with prejudice and

               without further costs.

            2. By January 24, 2020, counsel to plaintiffs in the above-captioned action

               ("Derivative Counsel") and VERBIT shall submit a proposed schedule for

               Derivative Counsel' s filing of adjusted submissions regarding attorneys'

               fees and expenses, and for VEREIT's response.

         SO ORDERED.

Dated:   New York, New York
         January 22, 2020
                                                                             a




                                              United States District Judge




                                         2
